





Exhibit 10.5
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 10th
day of May, 2018 (the “Effective Date”) by and between Keryx Biopharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Jodie Morrison (“Executive”)
(each a “Party” and collectively, the “Parties”).
BACKGROUND
The Company desires to engage Executive as Interim Chief Executive Officer
(“Interim CEO”) of the Company in accordance with the terms of this Agreement,
and Executive is willing to serve as such in accordance with the terms and
conditions of this Agreement.
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Employment Period. Unless earlier terminated as described below,
Executive’s employment as Interim CEO of the Company commenced on April 27, 2018
(the “Start Date”) and shall end on October 31, 2018 (the “Employment Period”).
The Employment Period shall automatically conclude upon the earliest to occur
of: (a) the date on which a permanent Chief Executive Officer commences
employment with the Company; or (b) the termination of Executive’s employment
pursuant to Section 4 below.
2.    Duties; Responsibilities; Board Matters.
(a)    As Interim CEO, Executive shall be an officer of the Company duly named
by the Board of Directors, shall report directly to the Board of Directors of
the Company (the “Board”) and shall have the duties, responsibilities and
authority commensurate with such position as shall be assigned to Executive by
the Board, which shall be commensurate with those of a chief executive officer
of a public company of comparable size and with a similar business as the
Company. During the Employment Period and other than permitted under this
Agreement, Executive agrees to devote Executive’s full business time, attention,
energy and best efforts to the business and affairs of the Company and to use
Executive’s reasonable best efforts to perform faithfully and efficiently the
responsibilities assigned to Executive hereunder. During the Employment Period
it shall not be a violation of this Agreement for Executive to: (i) manage
personal investments, (ii) devote time to charitable and community activities
or, with the approval of the Board, industry or professional activities
including consulting services or service on the board of directors of another
corporation, or (iii) provide consulting services to Syntimmune, Inc. and serve
on the board of directors of Aileron Therapeutics, Inc. and Novus Therapeutics,
Inc. ((i), (ii), and (iii) referred to herein as “Outside Services”), so long as
any such Outside Services do not interfere or conflict with the performance of
Executive’s responsibilities in accordance with this Agreement. Additional
Outside Services may be added from time to time with the approval of the Board.
(b)    During the Employment Period, Executive shall continue to serve as a
member of the Board, provided that: (i) Executive’s retainer for Executive’s
membership on the Board shall be paid on a prorated basis by multiplying such
retainer by a fraction, the numerator of which is the number of days outside of
the Employment Period in which Executive serves as a director, and the
denominator of which is 365; and (ii) Executive shall not be entitled to receive
fees for attending any Board meetings during the Employment Period. Executive
acknowledges that she resigned from Executive’s membership on the Audit
Committee of the Board, effective as of the Start Date. The Company expects that
Executive shall remain on the Board as a non-employee director following the
conclusion of the Employment Period.
(c)    During the Employment Period, Executive shall not earn any non-employee
director cash retainers or other cash compensation under the Company’s Director
Compensation Program for Executive’s services as director. Notwithstanding the
foregoing, Executive shall be entitled to receive the same type of equity award
with respect to the same number of shares of the Company’s common stock as
Executive would have been entitled to receive had Executive continued to serve
as one of the Company’s non-employee directors. Executive’s existing outstanding
equity awards granted in connection with Executive’s Board service shall
continue to vest and/or become exercisable, or be settled in shares, as
applicable, during and after the Employment Period in accordance with their
original schedules, provided Executive continues to serve as a member of the
Board.
(d)    The Company shall indemnify Executive with respect to activities in
connection with Executive’s employment hereunder to the fullest extent provided
by applicable law and the Company’s certificate of incorporation and bylaws, and
to the same extent as the Company indemnifies other Company officers or
directors. Executive also be named as an insured in Executive’s capacities as
Interim CEO and as director of the Company on the director and officer liability
insurance policy currently maintained or as may be maintained by the Company
from time to time. Nothing herein shall impact or modify the Indemnification
Agreement previously entered into between Executive and the Company, which shall
remain in full force and effect pursuant to its terms.
3.    Compensation and Benefits.
(a)    Base Salary. During the Employment Period, the Company shall pay to
Executive a base salary at the annualized rate of U.S. $585,000.00 (“Base
Salary”), less normal withholdings, payable in approximately equal bi-weekly or
other installments as are or become customary under the Company’s payroll
practices for its employees from time to time.
(b)    Benefit Plans. During the Employment Period, Executive shall be entitled
to participate in all incentive, savings, welfare and retirement plans, policies
and programs (including, without limitation, medical, prescription drug, dental,
disability, and employee life insurance plans and programs) available to other
senior executive officers of the Company, subject to the terms and conditions of
such plans, policies and programs.
(c)    Discretionary Bonus. Executive shall be eligible to receive a
discretionary annual bonus not to exceed sixty percent (60%) of her Base Salary
(the “Discretionary Bonus”) for each fiscal year during the Employment Period,
pro-rated for the period of time during the applicable fiscal year during which
the Employment Period occurs. The Compensation Committee, in its sole
discretion, shall determine the amount of any Discretionary Bonus for which
Executive is eligible, based upon events occurring during the related fiscal
year and its assessment of the Company’s and Executive’s performance in general.
The Company shall pay the Discretionary Bonus simultaneously with payment of any
Company-wide bonus, but no later than two and a half (2.5) months after the end
of the fiscal year to which the applicable bonus relates.
(d)    Equity Grants. On or promptly following the Effective Date, the Company
shall grant to Executive under the Company’s 2013 Incentive Plan (the “Plan”)
one hundred thousand (100,000) restricted shares of Company common stock (the
“Restricted Stock”). The Restricted Stock shall vest in full on October 31, 2018
(the “Vesting Date”), conditioned upon Executive’s continued employment as
Interim CEO under this Agreement and subject to other terms and conditions set
forth in the award certificate memorializing the Restricted Stock and the Plan.
Notwithstanding the foregoing: (i) in the event that a permanent Chief Executive
Officer commences employment with the Company and Executive is no longer
employed as Company’s CEO under Section 1(a) prior to the Vesting Date, then
Executive automatically shall vest in a pro rata amount of Restricted Stock
based on the number of completed full months between the Start Date and the
Vesting Date (i.e., 100,000 shares of Restricted Stock multiplied by a fraction,
the denominator of which is 6 and the numerator of which is the number of
completed full months between the Start Date and the Vesting Date prior to such
event), provided that such amount of vested Restricted Stock shall in no event
be less than fifty percent (50%) of the Restricted Stock (the remaining
Restricted Stock shall terminate and be forfeited); and (ii) in the event that a
Change in Control (as defined below) occurs prior to the conclusion of the
Employment Period, then the Restricted Stock shall immediately accelerate and
vest in full upon the consummation of such Change in Control.
For the purposes of this Agreement, a “Change in Control” shall mean:
(i)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Act”)) of beneficial ownership of any capital stock of the Company if,
after such acquisition, such individual, entity or group beneficially owns
(within the meaning of Rule 13d-3 promulgated under the Act) 30% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the individual, entity
or group exercising, converting or exchanging such security acquired such
security directly from the Company or an underwriter or agent of the Company),
(B) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (C) any
acquisition by any corporation pursuant to a Business Combination (as defined
below) which complies with clauses (x) and (y) of subsection (iii) of this
definition, or (D) any acquisition by Baupost Group Securities, L.L.C. or any of
its affiliates (“Baupost”), unless after giving effect to such acquisition
Baupost owns more than 49% of either the Outstanding Company Common Stock or the
Outstanding Company Voting Securities (in each case, measured on a fully-diluted
basis taking into account the full conversion of any securities convertible into
common stock and, for the avoidance of doubt, not in accordance with Rule 13d-3
promulgated under the Act), or unless such acquisition is in conjunction with an
acquisition by a third party not deemed to be an affiliate of Baupost which when
considered with Baupost, would constitute a group under Section 13 under the
Act; or


(ii)     such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director’
means at any date a member of the Board (x) who was a member of the Board on the
Effective Date of this Agreement or (y) who was nominated or elected subsequent
to such date by at least a majority of the directors who were Continuing
Directors at the time of such nomination or election or whose election to the
Board was recommended or endorsed by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or


(iii)    the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which, as a
result of such transaction, owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, thirty percent (30%) or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination).


(e)    Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in the course of performing her duties and responsibilities under this
Agreement, in accordance with the policies, practices and procedures of the
Company with respect to travel, entertainment and other business expenses,
including but not limited to professional fees associated with maintaining
business credentials.
(f)    Reimbursement of Legal Fees. Company shall reimburse Executive for
reasonable legal and/or advisory fees incurred in connection with Executive’s
review and negotiation of this Agreement in an amount not to exceed five
thousand dollars ($5,000.00).
4.    Termination; Obligations upon Termination. Other than as provided in
Section 1(a), in which case Executive’s employment hereunder shall immediately
and automatically terminate, Executive’s employment hereunder otherwise may be
terminated by Executive or the Company at any time, for any or no reason, upon
no less than thirty (30) days prior written notice to the other party. Executive
and the Company agree that there shall be no termination, severance or similar
payments payable under this Agreement for any termination of employment. Upon
the termination of Executive’s employment hereunder and unless otherwise
provided expressly in this Agreement, the Company shall have no further
obligations to Executive other than payment of: (a) Executive’s Base Salary
through the date of termination to the extent not theretofore paid, (b) the
Discretionary Bonus earned by Executive for the fiscal year immediately prior to
the year in which the date of termination occurs, if any, to the extent not
theretofore paid, and (c) any accrued but unused vacation pay to the extent not
theretofore paid (the “Accrued Obligations”).
5.    Restrictions on Conduct.


(a)    General. Executive and the Company understand and agree that the purpose
of the provisions of this section is to protect the legitimate business
interests of the Company, as more fully described below, and is not intended to
impair or infringe upon Executive’s right to work, earn a living, or acquire and
possess property from the fruits of her labor. Executive acknowledges that the
restrictions set forth in this section are reasonable and that they do not, and
shall not, unduly impair her ability to earn a living. In addition, the parties
acknowledge: (i) that Executive’s services under this Agreement require special
expertise and talent, and that Executive shall have substantial contacts with
customers, suppliers, advertisers and vendors of the Company; (ii) that pursuant
to this Agreement, Executive shall be placed in a position of trust and
responsibility and she shall have access to a substantial amount of Confidential
Information and Trade Secrets and that the Company is placing her in such
position and giving her access to such information; (iii) that due to her
management duties, Executive shall be the repository of a substantial portion of
the goodwill of the Company; and (iv) that Executive is capable of competing
with the Company. Therefore, subject to the limitations of reasonableness
imposed by law, Executive shall be subject to the restrictions.


(b)    Definitions. The following capitalized terms used in this section shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:


“Competitive Services” means services involving the acquisition, development or
commercialization of oral iron pharmaceutical products that are the same as or
substantially similar to the oral iron pharmaceutical products offered or
provided by the Company or are in competition with the Company’s products.


“Confidential Information” means all data and information relating to the
business of the Company that is disclosed to Executive or of which Executive
becomes aware as a consequence of her employment and that has value to the
Company and is not generally disclosed to those not employed or otherwise
engaged by the Company. “Confidential Information” shall include, but is not
limited to, financial plans and data concerning the Company; management planning
information; business plans; operational methods; market studies; marketing
plans or strategies; product development techniques or plans; customer lists;
details of customer contracts; current and anticipated customer requirements;
past, current and planned research and development; business acquisition plans;
and new personnel acquisition plans. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company. This definition shall not limit any
definition of “confidential information” or any equivalent term under state or
federal law.


“End Date” means the last day of Executive’s employment with the Company for any
reason whatsoever.


“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.


“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.


“Protected Customers” means any Person to whom the Company sold its products or
services or solicited to sell its products or services during the Employment
Period and (a) with whom Executive dealt on behalf of the Company; (b) whose
dealings with the Company were coordinated or supervised by Executive; or (c)
about whom Executive obtained Trade Secrets or Confidential Information in the
ordinary course of business as a result of her employment.


“Protected Employees and Contractors” means employees and independent
contractors of the Company who were employed or engaged by the Company at any
time within six (6) months prior to the End Date.


“Protected Providers” means any service provider, vendor or supplier with whom
the Company conducted business or solicited to conduct business during the
twelve (12) months prior to the End Date.


“Restricted Territory” means countries where Keryx has the right to market
Auryxia, including, but not limited to, North America, European Union, Eastern
Europe, Central and Latin America.


“Restrictive Covenants” means the restrictive covenants contained in this
section.


“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. This definition
shall not limit any definition of “trade secret” or any equivalent term under
state or federal law.


(c)    Restrictions


(i)Non-Disclosure of Confidential Information and Trade Secrets. Executive
understands and agrees that the Confidential Information and Trade Secrets
constitute valuable assets of the Company, and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that throughout the
Employment Period and at all times after the Employment Period, for so long as
the information at issue remains either Confidential Information or a Trade
Secret, Executive shall not, directly or indirectly, reveal, divulge, or
disclose to any Person not expressly authorized by the Company any Confidential
Information or Trade Secrets and shall not, directly or indirectly, use or make
use of any Confidential Information or Trade Secrets in connection with any
business activity other than that of the Company. Anything herein to the
contrary notwithstanding, Executive shall not be restricted from disclosing or
using Confidential Information or Trade Secrets that are required to be
disclosed by law, court order or other valid legal process; provided, however,
that in the event disclosure is required by law, Executive shall provide the
Company with prompt, written notice of such requirement so that the Company may
seek an appropriate protective order prior to any such required disclosure by
Executive.


(ii)Non-Solicitation of Employees and Contractors. Executive hereby agrees that,
during the Employment Period, Executive shall not, directly or indirectly, on
Executive’s own behalf or as a Principal or Representative of any Person or
otherwise, solicit or induce any Protected Employee or Contractor to terminate
her or her relationship with the Company or to enter into an employment,
consulting or similar relationship with any other Person.


(iii)Non-Solicitation of Customers. Executive hereby agrees that, during the
Employment Period, Executive shall not, directly or indirectly, on Executive’s
own behalf or as a Principal or Representative of any Person, solicit, divert,
take away or attempt to solicit, divert or take away a Protected Customer for
the purpose of providing or selling Competitive Services.


(iv)Non-Interference with Providers. Executive hereby agrees that, during the
Employment Period, Executive shall not, directly or indirectly, solicit or
induce or attempt to solicit or induce any Protected Provider to cease, reduce
or alter its relationship with the Company.


(v)Non-Competition with the Company. Executive hereby agrees that, during the
Employment Period, Executive shall not, directly or indirectly, engage in or
provide Competitive Services within the Restricted Territory, whether on her own
behalf or as a Principal or Representative of any other Person, in a capacity
that involves the exercise of any job duties or responsibilities the same as or
similar to the job duties and responsibilities executed by Executive on behalf
of the Company.


(d)    Enforcement; Severability; Reformation. In the event Executive breaches
any of the Restrictive Covenants, the Company shall have the right and remedy to
enjoin, preliminarily and permanently, without the necessity of posting bond,
Executive from violating or threatening to violate the Restrictive Covenants and
to have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction, it being agreed that any breach or threatened breach of
the Restrictive Covenants could cause irreparable injury to the Company and that
money damages may not provide an adequate remedy to the Company. The foregoing
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company at law or in equity. The parties
hereunder agree that the Restrictive Covenants shall be considered and construed
as separate and independent covenants. Should any part or provision of any
Restrictive Covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. The Restrictive Covenants shall be enforced in accordance with their
terms to the maximum extent possible under applicable law. In the event a court
of competent jurisdiction shall find that any provision hereof is not
enforceable in accordance with its terms, the court shall reform the Restrictive
Covenants such that they shall be enforceable to the maximum extent permissible
at law.




6.    Invention Assignment. Executive agrees that she shall promptly and fully
disclose in writing to the Company all inventions, designs, concepts,
discoveries, developments, improvements, and innovations, whether or not they
merit patent, trademark or copyright protection, conceived of, designed or
reduced to practice by Executive, either solely or in concert with others, at
any time during her employment, which: (a) relate in any manner, whether at the
time of conception, design or reduction to practice, to the Company’s business
or its actual or demonstrably anticipated research or development; (b) result
from any work performed by Executive on behalf of the Company; or (c) result
from the use of the Company’s equipment, supplies, facilities, Confidential
Information or Trade Secrets (collectively referred to as “Inventions”).
Executive acknowledges and agrees that she shall keep and maintain adequate
written records of all such Inventions at all stages thereof in the form of
notes, sketches, drawings, photographs, printouts, and/or reports relating
thereto. These records are and shall remain the property of, and be available
to, the Company or its designee(s) at all times. Executive further acknowledges
that all such Inventions shall be the exclusive property of the Company. As
such, Executive hereby assigns Executive’s entire right, title, and interest in
and to all such Inventions to the Company or its designee(s). Executive shall,
at the Company’s request and expense, execute specific transfers, assignments,
documents or other instruments and take such further action as may be considered
necessary by the Company at any time during or subsequent to Executive’s
employment to obtain and defend any intellectual property rights and vest
complete title and ownership to such Inventions to the Company or its
designee(s).


7.    General. This Agreement contains the entire agreement between the Company
and Executive with respect to the subject matter hereof and, from and after the
Effective Date, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof. This Agreement is personal to
Executive and shall not be assignable by Executive. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives. The
Company may only assign this Agreement with the prior written consent of
Executive. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than-by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become a binding agreement when one or more
counterparts have been signed by each party and delivered to the other party. A
counterpart executed and delivered by PDF or facsimile shall be sufficient for
the Agreement to become effective. All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:


If to Executive:    Jodie Morrison
Last address known to the Company


If to the Company:    Keryx Biopharmaceuticals, Inc.
One Marina Park Drive, Twelfth Floor
Boston, MA 02210
Attention: CEO


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.


KERYX BIOPHARMACEUTICALS, INC.


By:     /s/ Michael Rogers        


Print:    Michael Rogers


Its:     Chairman


                        
Acknowledged and Agreed:
                        
/s/ Jodie Morrison________________
JODIE MORRISON






1



